DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Publication 2005/0155504) in view of Hickingbotham et al. (US Publication 2012/0150216; hereinafter Hickingbotham).

With regards to claim 1, Shih teaches a handle assembly (FIG. 1) adapted to be mounted on a driving member of a stamp and comprising: 
a knob body (40) having 
a bowl-shaped head formed on a top of the knob body and being hemispherical in shape (see FIG. 1, the top portion of 40 has a hemispherical shape), and having 
an opening (opening when cap 42 is not present) formed in a top of the bowl-shaped head ([0019]); 
an outer surface having a top end (top surface of 40; FIG. 1); and 
(412) formed in the bowl-shaped head and communicating with the opening of the bowl-shaped head ([0019]); 
a central post (50) formed on and protruding upward from a bottom of the cavity (413) of the bowl-shaped head ([0020]) and having a top end (51) protruding from the top end of the outer surface of the bowl-shaped head (see the side view in FIG. 2); and 
a fixing seat (inner part of 40) held in the cavity of the bowl-shaped head, located away from a side of the central post, and having 
a top end (44) protruding from the top end of the outer surface of the bowl-shaped head (FIG. 2); and 
a slot (inner portion of 44 having a C-shape as seen on the left side in FIG. 3) formed in the fixing seat of the bowl-shaped head and having an opening on the top end of the fixing seat (FIG. 2-3).
However, Shih only shows the top portion of the knob body 40 has an optional cap 42; FIG. 1).  Thus, Shih is silent regarding the handle assembly comprising: an extending handle having a handle body formed on a top of the extending handle; a ball joint formed on a bottom of the extending handle, engaged with and enclosing the bowl-shaped head of the knob body, being hollow, and having an opening formed in a bottom of the ball joint; a chamber formed in the ball joint and communicating with the opening of the ball joint; and an inner surface formed in the ball joint, corresponding to the outer surface of the bowl-shaped head in shape, and abutting the outer surface of the bowl-shaped head: a collar formed on and extending downward from an inner top surface of the chamber of the ball joint, protruding from the opening of the ball joint, and surrounding the central post of the knob body; and a fixing plate formed on and extending downward from the inner top surface of the chamber of the ball joint, protruding from the opening of the ball joint, and mounted in the slot of the fixing seat.
(70) having a handle body formed on a top of the extending handle ([0016]; FIG. 1-3) and complementary structures for attaching the extending handle (70) to the knob body (10; [0016, 0019]). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the extending handle 70 as taught by Hickingbotham to the handle assembly as taught by Shih to provide smoother and effortless actuating mechanism motion ([0003]; Hickingbotham).  Thus, the combined teachings of Shih and Hickingbotham would result in an extending handle (70; FIG. 1-3, Hickingbotham) having a handle body formed on a top of the extending handle ([0016, 0019]; FIG. 1-3; Hickingbotham); (it is noted that the following claimed features are structure specific to complement the structure of the knob of Shih, thus to attach the extending handle 70 of Hickingbotham to the knob 40 (without the optional cap 42), one of ordinary skill in the art would come up with a complementary structure to fit the knob as seen in FIG. 1-2 of Shih) a ball joint formed on a bottom of the extending handle, engaged with and enclosing the bowl-shaped head of the knob body, being hollow, and having an opening formed in a bottom of the ball joint; a chamber formed in the ball joint and communicating with the opening of the ball joint; and an inner surface formed in the ball joint, corresponding to the outer surface of the bowl-shaped head in shape, and abutting the outer surface of the bowl-shaped head: a collar formed on and extending downward from an inner top surface of the chamber of the ball joint, protruding from the opening of the ball joint, and surrounding the central post of the knob body; and a fixing plate formed on and extending downward from the inner top surface of the chamber of the ball joint, protruding from the opening of the ball joint, and mounted in the slot of the fixing seat.

With regards to claim 2, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claim 1, wherein the ball joint of the extending handle has multiple slits formed in the bottom of the ball joint and arranged around the ball joint at angular intervals (see proposed combination as noted in claim 1, the complementary structure to the knob 40 of Shih would include the structure as claimed to hold the hemispherical structure of the knob 40 securely).

With regards to claim 3, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claim 2, wherein the ball joint of the extending handle has a chamfer formed around an edge of the chamber (see proposed combination as noted in claim 1, the complementary structure to the knob 40 of Shih would include the structure as claimed to hold the hemispherical structure of the knob 40 securely).

With regards to claim 4, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claim 3, wherein the ball joint of the extending handle has multiple abutting ribs formed on an inner surface of the chamber of the ball joint and abutting the top end of the outer surface of the bowl-shaped head (see proposed combination as noted in claim 1, the complementary structure to the knob 40 of Shih would include the structure as claimed to hold the hemispherical structure of the knob 40 securely).

With regards to claim 5, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claim 4, wherein the slot of the fixing seat is spaced from the central post (the C-shape structure behind feature 44 as indicated in FIG. 2-3 is spaced from central post 50; Shih).

With regards to claim 6, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claim 5, wherein a connecting rib is formed between and connecting the collar and the fixing plate, and the fixing seat has a notch formed in the fixing seat at a position corresponding to the connecting rib (see proposed combination as noted in claim 1, the complementary structure to the knob 40 of Shih would include the structure as claimed to hold the hemispherical structure of the knob 40 securely).

With regards to claim 7, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claim 4, wherein the fixing plate is formed as a slice (complementary structure of the C-shaped portion C-shaped portion on the inner side of 44 would be a slice; FIG. 3; Shih).

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US Publication 2005/0155504) in view of Hickingbotham et al. (US Publication 2012/0150216; hereinafter Hickingbotham), and further view of Lo (US Patent 4,837,892).
With regards to claims 8-14, Shih, as combined with Hickingbotham, teaches the handle assembly as claimed in claims 1-7, respectively.  However, Shih, as combined with Hickingbotham, is silent regarding wherein the handle body of the extending handle has a cushion mounted around the handle body.
Lo teaches a handle body (5, 9) of the extending handle has a cushion (6, 10) mounted around the handle body (col. 1, line 59 to col. 2, line 2; FIG. 3-5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of Lo to provide a cushion around the handle body of Shih, as combined with Hickingbotham, to provide comfort during use (col. 1, line 13-17; Lo).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853